 

Case 2:19-cv-04586-SPL Document 23 Fildcd-@18A08/19 Pagednoed)
___.RECEIVED COPY

SEP 03 2019

CLERK U S DISTRICT

DISTRICT OF A ONAN
William “Will” A. Graven, In Pro Se BY /rVe DEPUTY
2700 S. Woodlands Village Blvd. Suite 300-251

Flagstaff, Arizona 86001
IN UNITED STATES DISTRICT COURT, DISTRICT OF ARIZONA, PHOENIX DIVISION

 

 

 

 

 

In Re: Will Graven, ) Case No.: 2:19-cv-04586
Plaintiff, ) Case Filed: June 28, 2019
V. ) Honorable Judge Steven P Logan
. ) PLAINTIFF’S MOTION FOR A JUDGMENT
State of Arizona, ) ON THE PLEADINGS FROM THIS CASE,
Defendants. ) AND RELATED CASES

 

I. MY STATE HAS HAD/HAS NO DEFENSE, EXCEPT CONCEALING RECORDS: LYING; AND
REFUSING TO CONFRONT THEIR ACTS, SINCE MY FIRST CASE HERE, ALMOST 3 4% YEARS AGO
When I filed my first Complaint here on 4/27/16, AGO Defendants were denying my Crime Victim’s Rights;

refusing Public Records Requests from all parties; and they had threatened who would have been my two “star”
witnesses, to prevent them from testifying (the two former lead AGO Agents on my Cases). Defendants did these
things because they knew what they had done: they had committed a series of criminal acts as they exonerated

the Snell Parties, and then sought to cover their tracks by more criminal acts, as seen in AGO records I now have.

When I filed my Complaint here on 4/27/16, I had only very limited records (4 of 15 AGO records now used),
and so could only allege what I thought had happened; the result was that my first Complaint here was dismissed.
The State could have then come-clean, but instead, they concealed what they had done, and lied to this Court.
I continued seeking additional AGO records by using Alternate Sources, which the AGO later responded to.
Several months after that dismissal, I obtained AGO records which added pieces to the puzzle of what I
alleged had gone on behind the Screen of Chief Prosecutor Paul Ahler, and others, and so I filed a Motion for Relief.
This was another opportunity for the State to come-clean, and admit what Ahler, and others, had done to me.
But they doubled-down, and continued to conceal the remaining records that contained the truth, and their
efforts went deeper into the abyss, including multiple frauds on this Court (Rspns to Defs’ Mtn to Dsmss, Sec 1A).
This was my State cheating me...my State, who is guided, and required, by a number of mandates (e.g., the Az
Agency Handbook), to treat all Arizona Citizens fairly, including, they cannot violate any US Constitutional Right.
By Defendants yet concealing those last few records I needed, and lying to this Court, my Motion was denied.
I then filed an Appeal, where Defendants continued to conceal those records, and they lied to that Court as well.
I later obtained those last records, confirming what I alleged 2 years earlier, and so filed anew in State Court.
With the puzzle complete, the State had another opportunity to come-clean...but, they relied on being able to
influence, if not control their home-Court. So they created a series of incredulous, and obvious, frauds on that Court.

Defendants have consciously chosen, time and again, since 4/27/16, to continue injuring me.
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 2 of 57

William “Will” A. Graven, In Pro Se
2700 S. Woodlands Village Blvd. Suite 300-251

Flagstaff, Arizona 86001

IN UNITED STATES DISTRICT COURT, DISTRICT OF ARIZONA, PHOENIX DIVISION
In Re: Will Graven, ) Case No.: 2:19-cv-04586
Plaintiff, ) Case Filed: June 28, 2019
V. ) Honorable Judge Steven P Logan
. ) PLAINTIFF’S MOTION FOR A JUDGMENT
State of Arizona, ) ON THE PLEADINGS FROM THIS CASE,
Defendants. ) AND RELATED CASES
L_MY STATE HAS HAD/HAS NO DEFENSE, EXCEPT CONCEALING RECORDS; LYING: AND
REFUSING TO CONFRONT THEIR ACTS, SINCE MY FIRST CASE HERE, ALMOST 3 % YEARS AGO
When I filed my first Complaint here on 4/27/16, AGO Defendants were denying my Crime Victim’s Rights;

 

 

refusing Public Records Requests from all parties; and they had threatened who would have been my two “star”
witnesses, to prevent them from testifying (the two former lead AGO Agents on my Cases). Defendants did these
things because they knew what they had done: they had committed a series of criminal acts as they exonerated

the Snell Parties, and then sought to cover their tracks by more criminal acts, as seen in AGO records I now have.

When I filed my Complaint here on 4/27/16, I had only very limited records (4 of 15 AGO records now used),
and so could only allege what I thought had happened; the result was that my first Complaint here was dismissed.
The State could have then come-clean, but instead, they concealed what they had done, and lied to this Court.
I continued seeking additional AGO records by using Alternate Sources, which the AGO later responded to.
Several months after that dismissal, I obtained AGO records which added pieces to the puzzle of what I
alleged had gone on behind the Screen of Chief Prosecutor Paul Ahler, and others, and so I filed a Motion for Relief.
This was another opportunity for the State to come-clean, and admit what Ahler, and others, had done to me.
But they doubled-down, and continued to conceal the remaining records that contained the truth, and their
efforts went deeper into the abyss, including multiple frauds on this Court (Rspns to Defs’ Mtn to Dsmss, Sec 1A).
This was my State cheating me...my State, who is guided, and required, by a number of mandates (e.g., the Az
Agency Handbook), to treat all Arizona Citizens fairly, including, they cannot violate any US Constitutional Right.
By Defendants yet concealing those last few records I needed, and lying to this Court, my Motion was denied.
I then filed an Appeal, where Defendants continued to conceal those records, and they lied to that Court as well.
I later obtained those last records, confirming what I alleged 2 years earlier, and so filed anew in State Court.
With the puzzle complete, the State had another opportunity to come-clean...but, they relied on being able to
influence, if not control their home-Court. So they created a series of incredulous, and obvious, frauds on that Court.

Defendants have consciously chosen, time and again, since 4/27/16, to continue injuring me.

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 3 of 57

IL. THE COMPLETED PICTURE: DEFENDANTS COMMITTED DOCUMENTED CRIMINAL ACTS
The picture of the puzzle is that Defendants committed criminal acts as they exonerated the already-approved

for Charging Snell Parties (I had none of the below withheld Exhibits when I filed my Complaint here on 4/27/16):

1.) Ahler gave Notice regarding his conflict of interest (Cmplnt Par 17, Ex 6 at Ref 1; by 4/27/15)
2.) Conrad Screened Ahler (Cmplnt Par’s 18-23, Ex 6 at Ref 3; 4/27/15)
3.) Ahler took part in completing and signing the Snell Case (and others) Charging Form (Cmplnt Par’s 24-27,
Ex 7 at Ref 1; 7/16/15). There was no reason for Ahler to break the law committing criminal conflict of interest,
ARS 38-510, and more, by taking part in completing this Form, except to remove the Snell Parties’ names.
4.) Conrad enabled Ahler to do these things; so Criminal Facilitation, and more (CmpIint Par’s 28-45, Ex 7 at Ref 2)
5.) Four other AGO Officials assisted Ahler and Conrad (CmpInt Par 46, Ex’s 9-15), committing even more crimes

Defendants knew of all of their acts when I filed my Complaint here on 4/27/16...but they concealed these
records, and the acts in them, and they lied to this Court about the truth they were hiding.

I. MY STATE HAS CONCEALED RECORDS AND LIED TO THIS COURT FOR 3 % YEARS
In my first Complaint, Defendants’ Motion to Dismiss started with lies that they have continued with, and

built on, creating a paradigm (e.g., quoting Judge Snow, which see) to mislead Justice (Ex 1 here, pg 2, Ins 4-7):

“The gist of the Complaint is the accusation that the state violated Plaintiff's Constitutional rights by failing
to exercise its discretion to seek an indictment of a law firm and a few of its lawyers. But such a claim is frivolous
on its face: no federal cause of action exists for such.”

My Complaint is about what AGO records undeniably document: the State committed criminal acts as they
exonerated the already approved-for-charging Snell Parties, which includes Supporting Acts (Cmplnt Sec II-H).
Defendants do actually know what my Complaint is about (Rspns to Def’ Mtn to Dsmss, Sec 1-B).

IV. SEEKING TO OBTAIN ADDITIONAL AGO RECORDS
As described earlier on page 1, after the dismissal of my first Complaint here, I continued seeking to obtain

 

additional AGO records that I thought would further support my suspicions and the allegations of my Complaint.

When I obtained more records, I filed a Motion for Relief here. I was then getting close to, and being able to
show, the complete picture of the puzzle. Defendants should have come-clean. Instead, they began to seriously
commit fraud on this Court, in part, by lying about 3 of the AGO records I had obtained (3 important AGO Forms).

Defendants filed a Response in Opposition (Ex 2 here) to my Motion for Relief, and began what I will later
call the “Three Forms Fraud” (pg 3, Ins 7-20).

I mentioned the Three Forms Fraud in Sec I Introduction to my Combined Response and Motion to Strike
Defendants Motion to Dismiss, as Fraud number 5, and further explained it in Sec I-C.

With the denying of my Motion for Relief, I filed an Appeal with the Ninth Circuit as I thought the additional
new records I then had obtained filled in enough pieces of the puzzle to see what had happened.

Defendants continued there to withhold records, conceal the truth, and use frauds (e.g., Ex 3 here, pgs 1/2/3).
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 4 of 57

 Y. THE PICTURE OF THE PUZZLE BECOMES COMPLETE
Once I did finally obtain the few more AGO records I needed to complete the puzzle and recognize what the

picture was, I then filed a new Complaint, in Arizona State Court.

As mentioned earlier, with those last several records (including CmpInt Ex’s 6/7; and 9-15), the puzzle was
complete, and so the picture was easily seen: AGO Defendants had committed multiple criminal acts as they
exonerated the Snell Parties, and then committed related Supporting Acts to cover their tracks.

The State had another opportunity to come-clean...but instead, they relied on being able to influence, if not
control, their home-Court. So they increased their incredulous, and obvious, frauds (e.g., throughout Ex 4 here).

As described in my Complaint (Sec’s IIJ-P) and Combined Response and Motion to Dismiss Defendants’
Motion to Dismiss (Sec I-D), the State Court accepted Defendants’ criminal acts, and countless frauds on that Court.

And as Defendants’ frauds on the Court worked well in their home-Court, they brought them here to use again,
with hopes that their being the State; represented by a large law firm; and my being Pro Per, this Court will accept
their frauds. See my Combined Response and Motion to Dismiss Defs’ Motion to Dismiss, Sec’s I-A; I-C and I-D.

VL A BRIEF REVIEW OF DEFENDANTS’ FRAUDULENT BASIS FOR THEIR DEFENSE
Limiting my review of their continuing and repetitious use of their longstanding frauds, I quote just 2 instances

 

from their Reply to my Response (Lodged 8/15/19) to their Motion to Dismiss (first is pg 2, Ins 6-9):

“The FAC also fails to state a claim, for essentially the same reasons that both his 2016 Federal Action and his
2018 State Action failed to state a claim. Graven has no federal or state right to have third parties criminally
prosecuted, even if he believes those third parties harmed him.” (Plaintiff: Yes, Defendants claim they are the same,
but they are not, at all, the same.)

And (pg 9, Ins 25-28 and top of pg 10):

“In Judge Snow’s words, Graven hasn’t cited “to any legal authority that suggests that he has a federal right to have
third parties criminally prosecuted by state officials,” or “any authority that would allow him to bring a state law
claim against state officials for their failure to criminally prosecute third persons that he believes should be prosecuted.”

VIL. DEFENDANTS’ DEFENSE, PART 2: THEY REFUSE TO CONFRONT THEIR CRIMINAL ACTS
Defendants’ Reply to my Response (Lodged 8/15/19) to their Motion to Dismiss does not address their

documented criminal acts, except to say (Defs’ Rply, pg 2 late in In 17): “While that never happened...”
This statement, in light of Ex’s 6/7 and 9-15, is a boldface lie. 1 hereby incorporate Complaint Sec’s IIB-D;

and Rspns to Defs’ Mtn to Dsmss, Sec IV, to again include Defendants documented criminal acts.

VII. DEFENDANTS CREATED A NEW FRAUD FOR THEIR REPLY TO MY RESPONSE TO THETR
MOTION TO DISMISS
In Defendants’ Reply, Sec 5, they commit a new fraud on the Court, claiming that the criminal investigations

and prosecutions that I have called “my cases,” never were my Cases, and so I have no standing.

I hereby incorporate Sec IV, particularly, Ex’s 8-19, of my Reply to their Response to my Motion to Strike .
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 5 of 57

IX. THE FRAUD OF QUOTING JUDGE SNOW FROM ALMOST 3 % YEARS AGO
My Complaint here, is about Defendants’ criminal acts to exonerate the Snell Parties, and is based on those first

4 exhibits, and 11 more (which also brought perspective to the first 4), that took me more than 2 years to obtain.

Anticipating that Defendants would continue to use the fraud of claiming that my first Complaint here and this
one are for the same allegations, I included in my Complaint Section II-I My First Complaint In This Court v. This
Complaint; and Sec J My Recent Complaint in State Court.

And I described Defendants’ “One in the Same Fraud” as Fraud Number 8 in my Combined Response and
Motion to Strike Defendants’ Motion to Dismiss, and provided additional detail with Exhibit 8.

Defendants quoting Judge Snow from 3 % years ago (e.g., see Sec VI here), is an attempt to bring false
credibility to their seeking dismissal here, as the two Complaints are very different, albeit, Defendants have tried
their damnedest to make them appear the same. Quoting Judge Snow this way is nothing less than fraud on this Court.

X. MOTION FOR A JUDGMENT ON THE PLEADINGS, FROM THIS CASE, AND RELATED CASES
Defendants have had/have no defense except withholding records; threatening witnesses; and when too many

records did slip-through (as their criminal acts are so well documented), they resorted to multiple frauds on the Court.
Defendants have filed 3 repetitious pleadings in this Case, using their same longstanding frauds, over and over.
The Court can see Defendants using their same frauds for the fourth time here...as they have no other defenses.
As Defendants’ frauds are not what this Complaint is about, but such claims are the basis of their defenses,

their arguments, their “denominator” for dismissal, are meaningless, except to be recognized as no defense at all.

There is no reason for this Court to waste its resources to entertain Defendants’ nonexistent defense.
Defendants have far surpassed, long ago, the limits of zealous representation for a civil complaint.
I hereby Motion the Court to make a Judgment on the Pleadings, and Grant the return of Justice to me.

XI. CONCLUSION
First, my State stole Justice and restitution from me; then, following their being caught in a series of criminal

acts, they committed multiple frauds on the Courts. Now, not only have they stolen Justice and restitution, they have
stolen almost 3 and 4 years of my life, or 4 4 years, if we go back to the beginning of their criminal acts.

I thank the Court in advance for its time and efforts in adjudicating the mattersMerein.

Respectfully submitted this 3"! day of September 2019, by: L , In Pro Se.

 

Plaintiff Will Graven

- Original of this Motion was filed the Clerk of District Court this 3" day of September, 2019.
- Defendants to be Served as required by the Federal Rules of Civil Procedure, or as agreed with Counsel.
- VERIFICATION of the above Motion and referenced Exhibits is on the following page.
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 6 of 57

VERIFICATION

STATE OF ARIZONA )
)ss:
County of Coconino )

William A. Graven, being first duly sworn upon his oath avows that he has written and therefore read
this Motion, and that the allegations contained therein are true and correct, based upon his personal knowledge,
except as to allegations made upon information and belief, and as to such allegations and information, he
believes them to be true.

As well, William A. Graven, being first duly sworn upon his oath avows that he has reviewed all
referenced pleadings Exhibits, and swears that each is a true and correct copy of the original, based upon my
personal knowledge.

Should I be called upon to testify under oath for either this Motion, and its contents, or referenced

pleadings and Exhibits, I would be able to do so.

DATED this 3" day of September, 2019.

4A. fe

William A. “Will” Graven

 

Subscribed and sworn to before me, the undersigned Notary Public, this 3" day of September, 2019, by Will

(\owrgoZsalol
oO

Notary Publi

Graven.

lic

4

Coconino County
My Comm. Expires Mar 31, 2022

eos : 6 4 DENISE STABE
My Commission Expires: 7 AP oer [sf 2) Notary Public - Arizona

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 7 of 57

Plaintiff Will Graven’s

Motion for a Judgment on the Pleadings

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,
in
United Sates District Court,

District of Arizona,
Phoenix Division.

Exhibit |

 
Gallagher & Kennedy, P.A.

2575 East Camelback Road

Phoenix, Arizona 85016-9225

(602) 530-8000

Oo SO SN DBD A SF WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 8 of 57
Case 2:16-cv-01249-GMS Document14 Filed 05/27/16 Page 1 of 15

Patrick J. McGroder III (Bar No. 002598)

Kevin E. O’Malley (Bar No. 006420)

Mark C. Dangerfield (Bar No. 010832)

GALLAGHER & KENNEDY, P.A.

2575 East Camelback Road, Suite 1100

Phoenix, Arizona 85016

Telephone: (602) 530-8000

Facsimile: (602) 530-8500

E-mails: pim@gknet-com

evin.omalley@gknet.com

mark.dangerfield@gknet.com

Attorneys for Defendants State of Arizona,
Governor Doug Ducey, Department of Arizona
Attorney General, Attorney General Mark
Brnovich, and Assistant Attorney General Michael
Bailey

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

William A. Graven, No, CV-16-01249-PHX-GMS

Plaintiff, DEFENDANTS’ MOTION TO
vy. | DISMISS FOR LACK OF SUBJECT
MATTER JURISDICTION AND FOR

State of Arizona; Governor Doug Ducey;

Department of Attorney General for the FAILURE TO STATE A CLAIM
State of Arizona; Attorney General Mark
Brnovich; Assistant Attorney General
Michael Bailey; (Former) Chief of the
Criminal Section Donald Conrad;
(Current) Chief of the Criminal Section
Paul Ahler; Assistant Attorney General
Joe Waters; State of Arizona employees
John Doe’s I through X and Jane Doe’s I
through X; and various departments,
divisions and section of the State of
Arizona, I through X,

Defendants.

 

 

 

 

Defendants collectively move to dismiss the Complaint in this matter under Fed. R.
Civ. P. 12(b)(1) and 12(b)(6), for lack of subject matter jurisdiction and failure to state a
claim. The Complaint, full of overblown rhetoric and conclusory statements, is defective

on multiple levels: it pleads no valid cause of action, the Plaintiff would lack standing to

 
Oo C6 Ss DH A FB WH YN

Nv NM NYO NY VY HY NY YD NOE Re

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 9 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 2 of 15

bring the claims if there were a valid cause of action, the Defendants have immunity for
their discretionary decision not to bring an indictment, and—giving weight only to the
well-pleaded facts in the Complaint—it fails to allege a plausible claim for relief.

The gist of the Complaint is the accusation that the state violated Plaintiff's
aE

Constitutional rights by failing to exercise its discretion to seek an indictment of a law

 

action exists for such.
Cee

Moreover, this is not the first time Plaintiff has filed a frivolous lawsuit in this
Court about an official’s alleged failure to take discretionary action. In 2011, Plaintiff
sued President Barack Obama and others, alleging they had failed to take “further steps”
to help him obtain redress for alleged injury to his property by Indians. This Court
dismissed that action as “patently frivolous,” and the Ninth Circuit affirmed that dismissal
in an April 30, 2014 Memorandum, stating that Mr. Graven’s complaint “attempts to

compel action that is purely discretionary.”

I. | FACTUAL BACKGROUND.
Plaintiff alleges that he suffered a “catastrophic business failure” due to what he

says was “a pervasive internal criminal enterprise” operated by several of his executives
and a minority shareholder. Cmpl. { 36. According to a report prepared by then-Interim
Chief Special Agent Dan Woods of the Arizona Attorney General’s Special Investigations
Section, these allegedly fraudulent schemes took place about 10 years ago, between
November 2005 and June 2007. Cmpl. Ex. 6, p. 1. According to that report, Plaintiff
claims the above events caused his companies to lose over $8 million, and also caused his

businesses—which Plaintiff said were previously valued at more than $200 million—to

fail. Jd.

 

' See Ex. 1 and 2, attached. The Court can take judicial notice of publicly-filed
documents. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir.2010).

* Without converting a motion to dismiss into a motion for summary judgment, the Court
can take judicial notice of materials attached as exhibits to a complaint or necessarily
relied on by a complaint. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.2001).

2

 

 
Oo CO NS DBD WN FP WY NO

Vy NY Ye YY NY NY NY YY Ye
ea A aA KR ONS f£ SF Cae RA AAR BA Fs

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 10 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 3 of 15

In response to these events, Plaintiff “filed 19 separate lawsuits against former
employees, attorneys, and officials from the city of Victorville,” in most of which he
represented himself. Cmpl. Ex. 6, p. 7, 933. Unhappily for Plaintiff, he lost every single
case and, according to Agent Woods’ report: “All of Will Graven’s cases were eventually
dismissed and Will Graven was declared a vexatious litigant.” Jd.

On June 13, 2011, Plaintiff then sued the law firm of Snell & Wilmer and three of
its attorneys in state court, filing a 41-page complaint with more than 300 pages of
exhibits. The lawsuit alleged that, shortly after May 7, 2007, Plaintiff discovered
suspicious e-mail communications between his in-house general counsel, Daniel Esposito,
and Snell & Wilmer, that Snell & Wilmer fraudulently concealed those e-mails from him,
and that the firm’s actions somehow helped bring about the catastrophic loss of Plaintiff's
$200 million business. (Interestingly, Plaintiff now claims his lost business was worth
$600,000 million, and seeks $1.9 billion in damages. Cmpl. ¥ 83, p. 13, § 115.)

Plaintiff's 2011 lawsuit thus asserted multiple counts against Snell & Wilmer and
the three attorneys, alleging negligence, breach of fiduciary duty, conflict of interest,
constructive fraud, fraudulent concealment, and conspiracy to commit fraudulent

concealment, among others. Cmpl. Ex. 8, p. 41, 7 158.

In October 2011, however, the superior court dismissed all but two counts of that
lawsuit as barred by the statute of limitations (since Plaintiff waited more than four years
after learning of the matter to bring suit), but gave Plaintiff leave to amend two of his
counts.’ Plaintiff never filed an amended complaint, however.

Instead—having failed to obtain relief through his civil lawsuits—Mr. Graven on
November 3, 2011 sought help from the attorney general’s office. Cmpl. § 37. Following

an investigation, the attorney general’s office eventually “indicted or negotiated pre-

 

3 See Ex. 3 attached. In February 2014, the Arizona Court of Appeals affirmed dismissal,
and the Arizona Supreme Court subsequently denied Plaintiff's Petition for Review.
Plaintiff then took it one step further: he asked the United States Supreme Court to review
the matter. That Court also declined to do so. Cmpl. Ex. 8, p. 45, [FJ 193, 199.

3

 

 
oO SS SI DH A FP DW LH

Ny NY NY NY WY NY NY NY HY FF

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 11 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 4 of 15

indictment plea agreements, in five criminal cases,” against nine of Plaintiffs former
employees. Cmpl. 943. In the process, the AG recovered approximately $500,000 in
assets for Mr. Graven. Cmpl. { 83, p. 13. However, the Attorney General declined to
indict Snell & Wilmer or its attorneys, telling Mr. Graven “that what Snell & Wilmer had
[sic] did not rise to the level of being criminal.” Cmpl. at 12, ¥ 80.

In this suit, he now alleges that the State Attorney General’s office—and Attorney
General Brnovich in particular—should have, through the Grand Jury, sought an
indictment against Snell & Wilmer, the two Snell & Wilmer lawyers he previously sued,
and one or two other Snell & Wilmer lawyers. Cmpl. 969. According to Plaintiff's
conclusory allegations, the Attorney General refused to seek such an indictment because
he wants to “protect certain of his fellow (influential) attorneys, by not indicting them,”
Cmpl. 45, and this has “violated [Plaintiffs] 5" and 14 Amendments Rights to Due
Process and Equal Protection.” Cmpl. { 33.

Il. THE COURT LACKS JURISDICTION BECAUSE PLAINTIFF’S
COMPLAINT FAILS TO STATE A RECOGNIZED FEDERAL CAUSE OF

ACTION.

Plaintiff's Complaint should be dismissed for lack of subject matter jurisdiction

 

because not one of its seven counts is a recognized federal cause of action. Counts One
and Two of the Complaint allege that state officials “caused the Plaintiff material
damages” by violating his 5" and 14" Amendment rights to due process and equal
protection. The Fifth Amendment, however, only applies to the federal government, not
state officials. So that claim must be dismissed,

As for the 14" Amendment, it bars a state from “depriv[ing] any person of life,
liberty, or property, without due process of law,” and also prohibits states from “‘deny[ing]
to any person within its jurisdiction the equal protection of the laws.” And Congress long
ago established the remedy for such violations: 42 U.S.C. § 1983, That statute permits
civil damage suits against “[e]very person” who under color of state law subjects any

citizen to “the deprivation of any rights, privileges, or immunities secured by the

“Constitution and laws ....” But Plaintiff’s Complaint does not assert a Section 1983

4

 

 
—

oOo eo HN DB mH HR WW LO

YN NY NY NH KY VY NY YP LY &
2 IA aA KOS fF SF Ce rXARE BEBORE S

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 12 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page5 of 15

claim, and no general civil cause of action exists against either the State of Arizona or
state officials for violating the U.S. Constitution.’

Nor could it. Plaintiff’s Complaint nowhere alleges that state officials deprived
him of any “rights, privileges, or immunities secured by the Constitution and laws.” There
is no Constitutional right to have your former lawyer indicted, even if he or she did bad
things. Nor does Plaintiff allege that state officials improperly assaulted him or arrested
him or took his property, And there is no precedential or logical basis for the claim that a
state official’s mere decision to indict some people, but not others, could deny “equal
protection of the laws” to a citizen who believed someone should have been indicted.

Moreover, Section 1983 applies only to state officials, not to states. E.g. Arizonans
jor Official English v. Arizona, 520 U.S. 43, 69 (1997); Cortez v. County of Los Angeles,
294 F.3d 1186, 1188 (9th Cir. 2002) (noting that a state is not considered a “person”
within the meaning of § 1983). So the Court would certainly lack jurisdiction over the
State of Arizona, even if Plaintiff had brought a claim under § 1983, which he has not.

Indeed, the 11" Amendment to the Constitution absolutely bars federal court
actions against a state. E.g. Brooks v. Sulphur SpringsValley Elec. Coop, 951 F.2d 1050,
1053 (9th Cir, 1991). And the 11 Amendment applies equally to bar claims against state
agencies, see P.R. Aqueduct & Sewer Auth. V. Metcalf & Eddy, Inc., 506 U.S. 139, 144
(1993), as well as to bar damage actions against state officials in their official capacity.

Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007).

 

“ When there is no other statutory relief available, courts have allowed victims to sue the
United States for damages for violation of constitutional rights. Bivens v. Six Unknown
Fed. Narcotics Agents, 403 U.S. 388 (1971). But when Congress has created a specific
statute to recover for deprivation of Constitutional rights, then litigants must pursue relief
under that statute. E.g. Bush v. Lucas, 462 U.S. 367 (1983) (declining to find a general
cause of action under the Constitution for alleged deprivation of First Amendment rights,
when Congress had created a “comprehensive scheme” intended to compensate victims.).

5

 

 

 
Oo CO Ss HD WW F&F W PO He

NY Ne VY NH VY KY Nw Ye eS —_
eC NAA KR OHH FF SCH UDF AE BHI S

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 13 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 6 of 15

Hence, the 1 1™ Amendment itself requires the dismissal from this suit of the State
of Arizona, the Department of Attorney General, and Governor Doug Ducey.°

Furthermore, “vicarious liability is inapplicable to Bivens and § 1983 suits,” so a
plaintiff must “plead that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 55 U.S. 662, 676
(2009). There are no such allegations against Governor Ducey, so he must be dismissed
for that additional reason, And there are no allegations in the Complaint whatsoever
concerning any actions or omissions taken by Defendant Paul Ahler, so he must also be
dismissed.

Plaintiff's other claims—for alleged “selective prosecution,” “selective
enforcement,” “prosecutorial misconduct” and “conspiracy to commit” such misconduct,
and “abuse of prosecutorial discretion”—fare no better. If such claims exist, they would
at most be state tort claims, not federal claims. And (assuming Plaintiff had pled a
Section 1983 claim), Section 1983 does not provide a cause of action for violations of
state law. See Galen v. Cnty. of Los Angeles, 477 F.3d 52, 662 (9th Cir. 2007).

Finally—at least based on the facts set forth in the Complaint which assert the
State’s alleged failure to indict someone—these are simply not valid causes of action
under any theory. No recognized tort claim exists—and certainly no federal tort claim—

for a prosecutor’s alleged failure to indict a third party.

 

Il. PLAINTIFF LACKS ARTICLE UI STANDING TO BRING THE CLAIMS

ASSERTED.

 

 

Even if the Complaint asserted an-otherwise valid federal cause of action, under
Article III of the Constitution, Plaintiff lacks standing to bring it. The judicial power of

the United States extends only to actual “cases and controversies.” To show an actual

 

* Plaintiff’s Complaint names “Governor Doug Ducey,” thus appearing to name the
Governor only in his official capacity. The only allegations against the Governor are that
he allegedly “refused to take action on [Plaintiff's] behalf,” Cmpl. ¥ 13, and that he
allegedly told Plaintiff he had no authority to act, Cmpl. ff 32, 107. Furthermore, the
emails Plaintiff attached as Ex. 26 to his Complaint are all e-mails to and from
representatives of the Governor’s office, not the Governor himself.

6

 

 

 
pea

oO OF sa DH HAH BR WW LB

NY YY NY NY NY YY BY YP YM Ye Ke
SI AAS ONS fF SFO He DAGGERS

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 14 of 57
Case 2:16-cv-01249-GMS Document14 Filed 05/27/16 Page 7 of 15

case or controversy, a plaintiff must show that he has personally suffered an “injury in
fact,” that the injury in question is fairly traceable to the defendants’ challenged actions or
omissions, and that the claimed injury would be redressed by a favorable judicial decision.
See, e.g. Valley Forge Christian College v. Americans United, 454 U.S. 464, 472 (1982);
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

The heart of Plaintiff's Complaint is that state officials have allegedly violated his
Constitutional rights by failing to seek a criminal indictment against attorneys from a
particular law firm, Snell & Wilmer, and its individual attorneys, even though—as
Plaintiff claims—these attorneys have committed criminal acts. But even if one assumes
that the state’s failure to seek such an indictment was somehow a violation of the 14"
Amendment’s Equal Protection clause, and that this Court had jurisdiction to redress that
violation, that failure has not harmed Plaintiff personally any more than other citizens. As
the Complaint itself asserts, “Such behavior violates every Arizonan’s right to Due
Process, and Equal Protection.” Cmpl. 3 at p. 2. Defendants are not aware of any case
that gives a citizen standing to sue state officials for the failure to indict a third party.

Moreover, the Plaintiff's requested remedy—$1.9 billion in money damages for
him—even if granted, would not correct the alleged constitutional wrong, in that it would
not require the attorneys to actually be prosecuted or pay any restitution.

In fact, in February of this year, Plaintiff filed a separate Special Action asking the
Arizona Supreme Court to order the State to present evidence against Snell & Wilmer to a
grand jury. But on May 19, 2016—just last week—Arizona’s Supreme Court declined to
accept jurisdiction of that action.° Logically, if the State cannot be compelled to bring an
indictment because it is a discretionary act, then the Plaintiff has no standing to claim
damages when the State decides not to indict. And if the State could be compelled to
bring an indictment, then Plaintiff's remedy would be to compel that indictment.

Furthermore, Plaintiffs Complaint is in any event premature. As the Complaint

acknowledges, on February 26, 2016, the Attorney General transferred all of the pending

 

® See Ex, 4 attached.

 
oOo CO SY NH On Be WD YN

N NY NY NY NK NY NH NY LY HY
© YA ARGH fF FF Cae RABHR OHS

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 15 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 8 of 15

cases involving Plaintiff, including what Plaintiff calls “the Snell & Wilmer case,” to the
Pinal County Attorney’s Office for an “independent Review.” Cmpl. {83 at p. 14.7

There thus remains the possibility that the state could take action on the matter.

IV. THE ATTORNEY GENERAL’S OFFICE IS IMMUNE FROM LIABILITY
FOR ITS DECISIONS ON WHETHER TO INDICT SOMEONE.

Even if the Court had jurisdiction and Plaintiff had standing, the Complaint would

 

 

 

also be barred by the doctrine of prosecutorial immunity. A prosecutor enjoys absolute
immunity from damage suits when he acts within the scope of his prosecutorial duties and
discretion. See, e.g. Imbler v. Pachtman, 424 U.S. 409 (1976). Thus, in deciding to
initiate a prosecution, as well as in pursuing that prosecution, a prosecutor is immune from
a civil suit for damages. As the Ninth Circuit Court of Appeals explained just last year,
“the prosecutor’s activities in connection with the preparation and filing of the
information ... were protected by absolute immunity.” Torres v. Goddard, 793 F.3d
1046, 1053 (2015) (internal quotation marks and citation omitted).

As the United States Supreme Court has emphasized, a “prosecutor’s act in seeking

39

an indictment is but the first step in the process of seeking a conviction.” Kalina yv.

Fletcher, 522 U.S. 118, 128 (1997). And the decision whether to prosecute or not
necessarily requires legal knowledge and the exercise of related legal discretion—the

precise attributes prosecutorial immunity seeks to protect, As the Kalina court elaborated:

Exposing the prosecutor to liability for the initial phase of his
prosecutorial work could interfere with his exercise of independent
judgment at every phase of his work, since the prosecutor might
come to see later decisions in terms of their effect on his potential

liability.
Kalina, supra.
In addition, courts have expressly recognized that, “as a general rule,” a

prosecutor’s decision whether or not to “bring suits or institute prosecution” are “matters
resting within his discretion....” Ackerman v. Houston, 45 Ariz, 293, 296-97 (1935)
(declining to order county attorney to file complaint for perjury); State v. Tsosie, 171 Ariz.

683, 702 (App. 1992) (“It is within the sound discretion of the prosecutor to determine

 

’ The date the cases were transferred comes from Cmpl. Ex. 16, p. 14.
8

 

 

 

 
oO CO SS DO OH Fe WD WY

Ny NY YO NY NY NY VY NY NO FF EF

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 16 of 57
Case 2:16-cv-01249-GMS Document14 Filed 05/27/16 Page 9 of 15

whether to file criminal charges and which charges to file.”); see also Inmates of Attica

Corr. Facility v. Rockefeller, 477 F.2d 375, 379 (2d Cir. 1973) (“[Flederal courts have

traditionally and, to our knowledge, uniformly refrained from overturning, at the instance

of a private person, discretionary decisions of federal prosecuting authorities not to

prosecute persons regarding whom a complaint of criminal conduct is made.”).

As the Supreme Court has explained, “[ijn our criminal justice system, the

Government retains broad discretion as to whom to prosecute.” Wayte v. United States,

470 U.S. 598, 607 (1985) (citation and internal quotation marks omitted). Indeed,

so long as the prosecutor has probable cause to believe that the
accused committed an offense defined by statute, the decision
whether or not to prosecute, and what charge to file or bring before a
grand jury, generally rests entirely in his discretion.

Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978).

As the Wayte court emphasized, the policy basis for such “broad discretion” rests

“largely on the recognition that the decision to prosecute is particularly ill-suited to

judicial review.” Wayte, 470 U.S. at 607. That is because:

Id.

Such factors as the strength of the case, the prosecution’s general
deterrence value, the Government’s enforcement priorities, and the
case’s relationship to the Government’s overall enforcement plan are
not readily susceptible to the kind of analysis the courts are
competent to undertake.

Moreover, the court elaborated, “[j]udicial supervision in this area”

“systemic costs of particular concern.” Id. In the Court’s words:

Examining the basis of a prosecution delays the criminal proceeding,
threatens to chill law enforcement by subjecting the prosecutor's
motives and decision making to outside inquiry, and may undermine
prosecutorial effectiveness by revealmg the Government's
enforcement policy. All these are substantial concerns that make the
courts properly hesitant to examine the decision whether to
prosecute.

Wayte, 470 U.S. at 607-608.

entails

Wayte involved a young man who was prosecuted for failing to register with the

selective service, and who alleged that the federal government violated his Constitutional

rights to equal protection by selectively prosecuting him—while deliberately not

prosecuting many others whom the government knew had failed to register. T he Supreme

Court disagreed.

 
Oo CO “I DB Wn PP WO WP

NN NY NY YN NN KH Ye ee
SIA A KR ONS & SF © HDA ARS S

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 17 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 10 of 15

But Plaintiffs claim is far weaker than the Wayte plaintiff: Mr. Graven wants to
hold a prosecutor civilly liable for the alleged failure to initiate a prosecution of a third
party. We know of no precedent supporting such a claim, and Plaintiff cites none. A
prosecutor’s decision not to prosecute involves the exercise of legal judgment and
discretion for which no civil liability could attach.

V.  PLAINTIFF’S COMPLAINT FAILS TO ALLEGE A PLAUSIBLE CLAIM.

Even if the Court had jurisdiction, Plaintiff had standing, and the defendants were
not immune, the Complaint would still be defective because it fails to plead a plausible
claim for relief, particularly when reduced only to its well-pleaded facts. In essence, the
Complaint merely alleges that a non-attorney investigator with the Attorney General’s
office, Dan Woods, believed that his investigation supported an indictment against Daniel
Esposito and two or three Snell & Wilmer attorneys, but that the lawyers at the Attorney
General’s office did not think what the Snell & Wilmer attorneys did arose “to the level of
being criminal.” Cmpl. §80. So the Attorney General declined to pursue an indictment.
Plaintiff claims that the decision not to indict violated his Constitutional rights, and
damaged him.

Such allegations do not make out a plausible claim for relief.

As the Supreme Court held in Igbal, 556 U.S.at 664, in considering a motion to
dismiss, a court “may begin by identifying allegations that, because they are mere
conclusions, are not entitled to the assumption of truth.” Plaintiff liberally sprinkles his
Complaint with conclusory allegations such as “fraud” (e.g. {| 50-53, 58) and “criminal
acts” (e.g. [{] 5, 22), but the Court should disregard all such freighted labels.

In addition, if the well-pleaded facts of the Complaint are subject to two possible
interpretations, a court is entitled to accept the more likely interpretation. Iqbal, 556 U.S.
at 681-682. Here, the more likely interpretation of the well-pleaded facts is that the

Attorney General’s office had legitimate reasons to conclude that a criminal case against

Snell & Wilmer could not succeed.

10

 

 

 
oOo Oo ST DWH mH Fe WD HY Ke

NO NH PO KH NY DYN BR DRO ROO ea
eo ND vA DP WY NYO KH DS OC HF HI DBD WH FBP WD NH KF OC

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 18 of 57
Case 2:16-cv-01249-GMS Document14 Filed 05/27/16 Page 11 of 15

The material, non-conclusory facts either set forth in Plaintiff’s Complaint, or set
forth in exhibits attached to the Complaint, may be summarized as follows:

° As set forth in a “Factual Basis Addendum” to a plea agreement by Deborah
Dubree, Plaintiff Will Graven’s involvement with Arizona Building Systems (ABS) had a
complicated history. Cmpl. Ex. 12, Factual Basis Addendum. At the end of 2004, Dubree
owned ABS, but had given Graven the option to buy it for $350,000. /d. In the ensuing
months of 2005, Graven decided not to exercise the option, then changed his mind and
decided to buy it, then decided to only buy 90.1% of it and leave Dubree with 9.9%, then
decided to make Dubree an employee of the company instead, then changed his mind on
that again. Id. So during 2005, ABS was owned by Dubree, but mostly run by Graven, Jd.

° In June 2005, Graven hired Snell & Wilmer as counsel for ABS. Cmpl.
Ex. 8, 78, p.6. At the time, the company was still owned by Dubree; Graven did not
exercise his option to buy ABS until October 2005. Cmpl. Ex. 12, Factual Basis
Addendum.

e In the spring of 2014, Dan Woods, then an investigator with the Attorney’s
General’s office, thought he had discovered a criminal scheme by Dubree and Daniel
Esposito to improperly take control of the Board of Directors of some of Plaintiffs
companies by preparing new corporate documents, such as operating and shareholder
agreements. Cmpl. J] 44-46. Woods also discovered that Dubree and Esposito had
“enlisted the [unspecified] assistance” of two Snell & Wilmer attorneys. Cmpl. { 46.

° Woods received approval to investigate the matter from the Attorney
General’s office, then headed by Tom Horne, and was told that the Attorney General
would approve indictments if Woods’ investigation found there had been criminal acts
committed by the attorneys. Cmpl. § 53.

e In the course of investigating that, Woods learned that Dubree had, without
Will Graven’s knowledge, “{d]iscussed the planned changes to the ABS shareholders’
agreement with several Snell & Wilmer attorneys including Jim Sienicki and Mike

Donahey.” Cmpl. § 62, p. 10. In the meeting with Dubree, the Snell & Wilmer attorneys

11

 

 

 
So Oe SI DB A BR WY PO Ke

Nv NY NY we NY HY NY YD DDR OR

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 19 of 57
Case 2:16-cv-01249-GMS Document14 Filed 05/27/16 Page 12 of 15

told her that, in order for them to make the requested changes to the shareholder’s
agreement, “both she and Will Graven needed to sign new engagement letters making it
clear that Snell & Wilmer did not represent her nor [sic] Will Graven.” Cmpl. ] 62, p. 10.

® According to a report prepared by Woods, and attached to the Complaint,
both Dubree and Will Graven did sign the new engagement letters, and in light of that,
Snell & Wilmer prepared a draft of a new shareholder’s agreement. Cmpl. Ex. 8, § 94-95
at p. 28; 4117 at p.32. But the new Snell & Wilmer-prepared agreement was never
signed or used: according to Dubree’s testimonial agreement, Esposito later told Dubree
“that he changed his mind about changing the ABS shareholders’ agreement to take
control of the company.” Cmpl. Ex. 12, Factual Basis Addendum to Dubree plea
agreement, p. 4. So this alleged criminal scheme to take control of ABS was never carried
out.

e Following his investigation, in May of 2015, Woods gave a presentation to
(now) Attorney General Brnovich’s senior staff. According to Woods, the above facts
supported a criminal charge against the Snell & Wilmer attorneys for a “scheme to shirk
fiduciary duty” for failing to advise Will Graven about the planned (but never carried out)
changes to the shareholder agreement. Cmpl. Ex. 13. According to Woods, the “benefit”
Snell & Wilmer obtained from this alleged criminal act of shirking a duty, was:
“Continued and increased billing for legal services, and keeping ABS as a prospective
long term client... .” Id.

° After the presentation, Prosecutor Joe Waters was given permission to indict
Daniel Esposito, but not the Snell & Wilmer attorneys. Cmpl. 957. In August 2015,
Esposito was indicted. Cmpl. 59. (Dubree was not indicted because she had entered a
plea agreement and was cooperating with the investigation.) Cmpl. { 57.

° Plaintiff was later told that the review of the evidence by the Attorney
General’s office “did not establish probable cause against Snell & Wilmer and therefore
using prosecutorial discretion, he refused to take the Snell & Wilmer case to the State

Grand Jury... .”” Cmpl. ¥ 85.

12

 
Oo CO 4 HR A FP WH PL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 20 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 13 of 15

° Later, the Attorney General decided to transfer the Snell & Wilmer matter,
along with other Graven-related cases, to the Pinal County Attorney’s Office for an
“independent review.” Cmpl. { 83, p. 14.

The above facts offer ample reasonable basis for a prosecutor to decline to pursue
criminal charges against a prominent law firm on the novel charge of a “scheme to shirk
fiduciary duty.”

Of course, in addition to the above, Plaintiff makes many wild claims suggesting
that the Defendants want to “bury” him, and that Attorney General Brnovich is lying and
committing “Fraud on the Arizona Supreme Court.” E.g. Cmpl. [f 23, 83. But this Court
should be loath to give credence to Plaintiff's hyperbolic assertions, considering his
history before this Court and others. As reflected in Exhibit 1, this Court has previously
found an action he filed to have been frivolous. This Court has also found an appeal
which Plaintiff filed to have been frivolous (and thereby revoked his in forma pauperis
status). See Ex. 5. Further, the United States Bankruptcy Court for the District of Arizona
specifically dismissed Plaintiff's bankruptcy petition, finding he “did not file the
bankruptcy case in good faith.” See Ex. 6. That same court also found that Plaintiff
“improperly attempted to use the bankruptcy process as a litigation tactic against various
individuals and entities....” Jd. And a California court formally found that Plaintiff was
a “vexatious litigant” under California Code of Civil Procedure section 391.1, subd. (b).
See Ex. 7.

Moreover, for Plaintiff to prevail on his claim for monetary damages, he would
have to plead and prove not only that the Attorney General’s office violated his civil
rights in failing to seek an indictment, but that:

e had the Attorney General’s office presented the case to the Grand Jury, the

Grand Jury would have returned an indictment ;

° during the ensuing prosecution, the attorneys would not have agreed to a

plea bargain that might have resolved the matter without Snell & Wilmer

paying any significant restitution for Plaintiff;

13

 

 

 
—

NY BB NO KN LY DN BD BD DR
Oo NO Nn BP W HH KF DB OO Wn KD On fF WYO YP YK O&O

o Oo IN DH AW FP WD LY

 

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 21 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 14 of 15

° the Attorney’s General’s office would have taken the case to trial, and a jury
would have examined the evidence and found it beyond reasonable doubt
that the Snell & Wilmer attorneys were guilty of criminal acts; and

e following that, the court would have to determine that acts for which Snell
& Wilmer were guilty caused economic loss to Graven that required the
payment of restitution.

Plaintiff's Complaint, however, alleges only that the Attorney General’s office

failed to seek an indictment, a plainly insufficient claim.

For all the reasons discussed above, the Court should dismiss the Complaint in its

entirety.

RESPECTFULLY submitted this 27th day of May, 2016.

GALLAGHER & KENNEDY, P.A.

By: /s/ Mark C. Dangerfield
Patrick J, McGroder III
Kevin E. O’Malley
Mark C, Dangerfield
2575 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attorneys for Defendants State of
Arizona, Governor Doug Ducey,
Department of Arizona Attorney General,
Attorney General Mark Brnovich, and
Assistant Attorney General Michael
Bailey

14

 

 
Oo © YN DBD A BP WW WY

Ny NH DH NH NY KY NY KY YE
Souk OR OS fF FS Ce A AAR SEH ES

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 22 of 57
Case 2:16-cv-01249-GMS Document 14 Filed 05/27/16 Page 15 of 15

CERTIFICATE OF SERVICE

I hereby certify that on the 27th day of May, 2016, a copy of the foregoing
document was filed electronically via the Court’s CM/ECF system and Notice of
Electronic Filing served on all parties by operation of the Court’s CM/ECF system, with a
hard copy mailed to the Plaintiff by regular, First-Class, mail at the following address:

Mr. William A. Graven
2700 South Woodland Village, Ste. 300-241

Flagstaff AZ 86001
Plaintiff, pro per

By:_/s/ Candice J. Cromer

15

 

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 23 of 57

Plaintiff Will Graven’s

Motion for a Judgment on the Pleadings

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,
in
United Sates District Court,

District of Arizona,
Phoenix Division.

Exhibit 2

 
Gallagher & Kennedy, PA.

2575 East Camelback Road

Phoenix, Arizona 85016-9225

(602) 530-8000

Oo CO I DBD mH Se WD LH

Ny wo NH NYY NY NY VY NY NOS tle

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 24 of 57
Case 2:16-cv-01249-GMS Document 30 Filed 08/21/17 Page 1 of 5

Patrick J. McGroder ITI (Bar No. 002598)
Kevin E. O'Malley (Bar No. 006)
Mark C. Dangerfield (Bar No. 010832)
GALLAGHER & KENNEDY, P.A.
2575 East Camelback Road, Suite 1100
Phoenix, Arizona 85016

Telephone: (e033 530-8000

Facsimile: Deknetoom
E-mails: pjmi et.com
kevin.omalley@gknet.com

mark.dangerfield@gknet.com
Attorneys for Defendants State of Arizona,
Governor Doug Ducey, Department of Arizona
Attorney General, Attorney General Mark
Brnovich, and Assistant Attorney General
Michael Bailey

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

William A. Graven, No. CV-16-01249-PHX-GMS

Plaintiff, DEFENDANTS’ RESPONSE IN

OPPOSITION TO PLAINTIFF’S
State of Arizona; Governor Doug Ducey; RULE 60 MOTION FOR RELIEF
Department of Attorney General for the AND HIS MOTION FOR A CHANGE

State of Arizona; Attorney General Mark
Brnovich; Assistant Attorney General OF JUDGE DUE TO ALLEGED
“CONFLICTS”

Michael Bailey; (Former) Chief of the
Criminal Section Donald Conrad; (Current)
Chief of the Criminal Section Paul Ahler;
Assistant Attorney General Joe Waters;
State of Arizona employees John Doe’s I
through X and Jane Doe’s I through X; and
various departments, divisions and section
of the State of Arizona, I through X,

Vv.

Defendants.

 

 

Plaintiff William Graven’s motion for relief under Fed. R. Civ. P. 60 (the “Motion”)
patently lacks merit. The Motion seeks to re-open a case that the Court dismissed almost 11
months ago for lack of subject matter jurisdiction and for failure to state a claim. Graven
filed no appeal of the Court’s dismissal. In those circumstances, “new evidence” cannot
help. In granting Defendants’ motion to dismiss, the Court necessarily assumed the truth
of the well-pleaded facts in Graven’s complaint. And since the Court’s ruling was not based

on a lack of evidence, no supposedly “new evidence” can help.

1

 

 
So © “SI HR AWA FP WH LW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 25 of 57
Case 2:16-cv-01249-GMS Document 30 Filed 08/21/17 Page 2 of 5

In his complaint in this matter, Graven sought monetary damages against several
state officials acting in their official capacities; he believed his compensable damages were
“well in excess of” $1.9 billion. Compl. (Dkt. 1), 9115. In its 09/22/16 Order (Dkt. 25),
the Court dismissed the action for lack of federal subject matter jurisdiction. As the Court’s
Order states: “the Eleventh Amendment bars [federal court] damage suits against state
officials in their official capacities”; thus, “Plaintiff's complaint in its entirety is barred by
the Eleventh Amendment.”

In light of that ruling, no matter what “new evidence” Graven says he has come up
with, this Court lacks legal jurisdiction to consider either the evidence or the claims. New
evidence cannot give the Court subject matter jurisdiction over claims which the Eleventh
Amendment bars. And even though the Court’s Order is clear on this point, Graven’s Rule
60 motion never once even mentions the Eleventh Amendment.’

Graven’s Motion is also wholly lacking in merit because, as the Court found,
“Plaintiff does not cite to any legal authority that suggests that he has a federal right to have
third parties criminally prosecuted by state officials.” “New evidence” does not change that
ruling either, What Graven needs is legal authority—statutes or case law—to support his
specious claims. But he has none.

Graven’s Motion chooses to simply ignore the problems the Court’s dismissal order
highlighted. Instead, he complains that the Court’s dismissal order focused on what Graven
derisively refers to as “the standard litany” of why he “couldn’t take action against the
Defendants,” and “prosecutorial discretion”—-when he thinks the Court should have
focused on “the Defendants’ acts that violated my rights.” Mot. at 2. But the essence of the
dismissal order is that the Court lacks jurisdiction to focus on the Defendants’ acts.

Sadly, this is not the first time Graven has turned a blind eye to the substance of the

Court’s dismissal order, while claiming that he had “new evidence” that should resuscitate
g

 

1 At page 3 of Mr. Graven’s Motion, he suggests that Ex parte Young, 209 U.S. 123 (1908)
allows “complaints such as [his] in Federal Courts when state officials acting on behalf of
their state acted unconstitutionally. ...” But Ex parte Young only authorizes federal court
injunctions against state officials in some circumstances, not damage claims, as sought here.

2

 

 

 
oOo Oo NN HW HR WD YO Ye

Ny NY WY NY NY KH NY YY HH Se Ke
CIDA BR ON F&F 5S 6H UQAaAEBOR AS

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 26 of 57
Case 2:16-cv-01249-GMS Document 30 Filed 08/21/17 Page 3 of 5

his claims. At page 2 of Graven’s 09/30/16 Motion for Reconsideration (Dkt. 27), he also
criticized the Court’s dismissal order as “nothing more than a standard, canned litany of
prosecutorial discretion and immunity,” and—as in the current Rule 60 Motion—claimed
to have “new evidence” for the Court. The Court promptly denied the motion for
reconsideration (Dkt. 28). Apparently, though, Graven still has not received the message.

The Court should therefore consider sanctions to stop the flow of Graven’s frivolous filings.

Moreover, when Graven’s Rule 60 Motion gets around to revealing his supposed
“new evidence,” the proffered evidence has no bearing even on the substance of his claims.

Graven touts his Exhibit 4—a 04/27/15 Memorandum from Donald E. Conrad, Criminal
a eee
Division Chief Counsel, to various members of the Attorney General’s office (Dkt. 29,
ea
pp. 25-26)—as supposedly showing that the Attorney General had decided to indict Snell
ese Aa Nese ee Ee a TD
& Wilmer and some of its individual lawyers. But Exhibit 4 merely contains a statement
by Conrad that Snell & Wilmer and the named lawyers are “[pjossible targets of the

investigation,”

The Memorandum also says that Paul Ahler, then the Chief Counsel of the Fraud &

Special Prosecution Section, had a conflict related to Snell & Wilmer, and so was to bg

screened from that investigation. So Graven argues that his Exhibit 5—a July 2015 “Case

 

Charging Approval” signed by Paul Ahler (Dkt. 29, pp. 28-32)—-violated that screening
order, But Exhibit 5 is just a “Case Charging Approval” for two defendants who are not
affiliated with Snell & Wilmer: Michael Martin and Daniel Espositg. And the only
reference in that document to the law firm is at Dkt. 29, p. 29, where it alleges that Esposito
“conspired with the minority owner of ABS, Debora Dubree, to have Snell & Wilmer
rewrite the corporate documents for ABS... .” The document does not suggest that Snell
& Wilmer was part of the conspiracy, and it is an undisputed fact that Snell & Wilmer did
not in fact “rewrite the corporate documents” for ABS. See, e.g. Ex. 12 to Graven’s original
complaint (Dkt. 1-3 at p. 32), Factual Basis Addendum to Debora Dubree pleas agreement
(stating that Esposito later told Dubree “that he changed his mind about changing the ABS

shareholder’s agreement to take control of the company.”).

3

 

 

 
oO FSF SF HDR A Be WD YP

nN MY NY NYY KN NY NY NY LH
eI AA KR EONS = SF Cae rAABAREBH AS

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 27 of 57
Case 2:16-cv-01249-GMS Document 30 Filed 08/21/17 Page 4 of 5

Graven also moves for a change of judge on the grounds that both Judge Snow and
undersigned counsel Mark Dangerfield are “Bishops in the Church of Jesus Christ of Latter-
day Saints (also known as the Mormon church).” According to Graven—who admits he is
not a Mormon—such Bishops have a “strong bond” between them. Graven speculates that
that is why the Attorney General’s Office chose Dangerfield as counsel in this case.

It is not the reason, but even if it were the reason, Graven’s Motion fails to support
a recusal at this stage of the case. To begin with, Graven never asked Judge Snow to recuse
himself before Graven’s case was dismissed; having failed to raise the issue then, he should
not be allowed to raise the issue in a post-judgment Rule 60 motion.

Under 28 U.S.C. §§ 544(a) and (b), a judge should “disqualify himself in any
proceeding in which his impartiality might reasonably be questioned,” or where he “has
personal bias or prejudice” concerning a party.” But the “standard is an objective one”;
hence, “the judge need not recuse himself based on the subjective view of a party no matter
how strongly that view is held.” United States v. Sammons, 918 F.2d 592, 599 (6th Cir.
1990) (internal quotation marks and citation omitted).

Graven has alleged no facts showing that the standard for recusal has been met. In
the Mormon Church, Bishops serve as lay leaders of individual congregations called
“wards,’? of which there are 809 in Arizona, and thus 809 different Bishops.? Since the
Bishops each serve entirely different congregations in different areas, most Bishops will not
even know each other. Further, LDS Bishops generally serve a congregation for about five
years, and then are replaced, so there are many hundreds more “retired” Bishops in the state
whose prior service as Bishops will remain anonymous to each other: LDS Bishops and
retired Bishops do not generally walk around with a sign around their necks stating their
status. Indeed, undersigned counsel Mr. Dangerfield—-who is not currently serving as an

LDS Bishop—has no idea whether Judge Snow is or is not a current or former LDS Bishop

//1

 

2 See http://www.mormonnewsroom.org/article/bishop
3 See http://Idschurchtemples.org/statistics/units/united-states/arizona/.

4

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo CO S BN WH Se WH LO

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 28 of 57
Case 2:16-cv-01249-GMS Document 30 Filed 08/21/17 Page 5of5

In any event, Graven cites no case law justifying the need for recusal on such facts,

and Defendants are unaware of any.

For all the reasons discussed above, the Court should deny both Graven’s Rule 60
Motion for Relief and his Motion for Change of Judge.
RESPECTFULLY submitted this 21st day of August, 2017.

GALLAGHER & KENNEDY, P.A.

By: /s/ Mark C. Dangerfield
Patrick J. McGroder II
Kevin E. O'Malley
Mark C. Dangerfield
2575 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attorneys for Defendants State of
Arizona, Governor Doug Ducey,
Department of Arizona Attorney General,
Attorney General Mark Brnovich, and
Assistant Attorney General Michael
Bailey

CERTIFICATE OF SERVICE

I hereby certify that on the 21st day of August, 2017, a copy of the foregoing
document was filed electronically via the Court’s CM/ECF system and Notice of Electronic
Filing served on all parties by operation of the Court’s CM/ECF system.

By:_/s/ Candice J_ Cromer

 

 

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 29 of 57

Plaintiff Will Graven’s

Motion for a Judgment on the Pleadings

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,
in
United Sates District Court,

District of Arizona,
Phoenix Division.

Exhibit 3

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 30 of 57 (1 of 6)
Case: 17-16889, 10/23/2017, ID: 10628558, DktEntry: 13-1, Page 1 of 5

No. 17-16889

IN THE UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

WILLIAM A. GRAVEN, named as Will Graven
Plaintiff-Appellant,

Vv.
STATE OF ARIZONA, ET AL.

Defendants-Appellees.

 

On Appeal from the United States District Court, District of Arizona
Honorable G. Murray Snow, United States District Court Judge
No. 2:16-cv-01249-PHX-GMS

 

DEFENDANTS/APPELLEES’ RESPONSE TO PLAINTIFF/APPELLANT’S
MOTION TO REMAND
AND RULE 201 REQUEST FOR THE
COURT OF APPEALS TO TAKE JUDICIAL NOTICE

 

Patrick J. McGroder II (Bar No. 002598)
Kevin E. O’Malley (Bar No. 006420)

Mark C. Dangerfield (Bar No. 010832)
GALLAGHER & KENNEDY, P.A.

2575 East Camelback Road, Suite 1100
Phoenix, Arizona 85016

Telephone: (602) 530-8000

Facsimile: (602) 530-8500
pjm@gknet.com

kevin.omalley@gknet.com
mark.dangerfield@gknet.com

Attorneys for Defendants-Appellees State of
Arizona, Governor Doug Ducey, Department
of Arizona Attorney General, Attorney
General Mark Brnovich, and Assistant
Attorney General Michael Bailey

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 31 of 57
Case: 17-16889, 10/23/2017, ID: 10628558, DktEnitry: 13-1, Page 2 of 5

Plaintiff/Appellant William Graven’s October 6, 2017 Motion to Remand, and
the accompanying request asking the Court to take judicial notice, are frivolous.
Indeed, the filings serve to highlight the insubstantial nature of the issues raised by
the appeal itself. The Court should therefore not only deny the motion and the
request for judicial notice, but should consider summarily disposing of the appeal
under Circuit Rule 3-6.

To begin with, the Court cannot take judicial notice of the requested items,
because none of them are “adjudicative facts” as defined in Fed. R. Evid. 201(b).
That is because none of the items are either “generally known” or “can be accurately
and readily determined from sources whose accuracy cannot reasonably be

questioned.”

More significantly, in September 2016 the underlying case was dismissed for
lack of jurisdiction and for failure to state a claim (D. Ariz. Dkt. 25)—not for lack
of evidence. In the underlying matter, Graven had sued the State of Arizona and
several of its officers acting in their official capacity (collectively, “the State”) in the
Federal District Court for the District of Arizona, seeking money damages he

believed to be “well in excess of $1,900,000.00.” Complaint at 115, D. Ariz.

Dkt. 1. Graven’s lawsuit generally alleged “that the State’s refusal to seek criminal

indictments against third persons constitutes a violation of his rights under the Fifth

(2 of 6)

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 32 of 57
Case: 17-16889, 10/23/2017, ID: 10628558, DktEntry: 13-1, Page 3 of 5

and Fourteenth Amendments to the United States Constitution,” and also constitutes
eae ee EE Te Te ee SES

various state law torts. D. Ariz. Dkt. 25 at 2:6-10.

But as the District Court explained in dismissing the action: “The Eleventh
Amendment prohibits federal courts from hearing suits against an unconsenting
state.” D. Ariz. Dkt. 25 at 3:10-12, quoting Brooks v. Sulphur Springs Valley Elec.
Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). In addition, “the Eleventh Amendment
bars damages suits against state officials in their official capacities.” Jd. at 3:15-17,
quoting Will v. Mich. Dep’t. of State Police, 491 U.S. 58, 71 (1989).

And even if jurisdiction had existed, the District Court held that Graven’s
complaint failed to state a plausible claim, and in fact consisted “almost entirely of
legal conclusions which are erroneous.” D. Ariz. Dkt. 25 at 3:19-21. Nor dig

Plaintiff “cite to any legal authority that suggests he has a federal right to have third

SD

 

parties criminally prosecuted by state officials.” Jd. at 3:21-22.
ca

 

Significantly, Graven did not appeal that dismissal and the related judgment,
D. Ariz. Dkt. 26. Rather, almost 11 months later he filed a Rule 60 motion to reopen
the case based on supposedly new evidence—for which he asked the District Court
to take judicial notice D. Ariz. Dkt. 29. But even assuming the new evidence helped
establish that the State acted wrongly, that would not override the Eleventh

Amendment and somehow give Graven permission to use a federal court to sue the

(3 of 6)
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 33 of 57
Case: 17-16889, 10/23/2017, ID: 10628558, DkiEntry: 13-1, Page 4 of 5

State and its officials, let alone transmute his various allegations into a plausible
claim.

So on September 13, 2017, the District Court (1) denied Graven’s Rule 60
motion, (2) denied Graven’s request to take judicial notice (finding that the
documents sought to be noticed could not “be the appropriate subjects of judicial
notice’), and (3) ordered that Graven “shall not file any further pleadings in this
action.” D. Ariz. Dkt. 35. In its September 13 Order, the District Court stated:

The Court dismissed the Complaint in September 2016, not only

because it had no jurisdiction to grant the relief requested by the

Plaintiff—a claim for monetary damages against state officials acting

in their official capacity which is barred by the Eleventh Amendment—

but also because it failed to state a plausible claim.

Id. at 1:25-28.

So Graven brought this appeal—and now has filed multiple new requests for

judicial notice. But regardless of the contents of any new documents, they could
ea

 

not, as a matter of law, relieve Graven’s failure to appeal the District Court’s
September 22, 2016 dismissal of his case, nor give the Court jurisdiction in violation
of the Eleventh Amendment, nor create a new tort theory against the State for failure
a

to criminally indict a third party.
As has already become clear, Plaintiff/Appellant Graven will keep filing
unwarranted and inappropriate motions until he is told to stop. Indeed, he combined

his 09/19/17 Notice of Appeal in this case with a motion to “accept a request for

(4 of 6)

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 34 of 57 (5 of 6)
Case: 17-16889, 10/23/2017, ID: 10628558, DktEntry: 13-1, Page 5 of 5

judicial notice that the district court would not allow [him] to file.” COA 9 Dkt. 3.
And Graven has already filed yet another separate request for judicial notice, COA 9
Dkt. 7, in this Appeal. The appropriate cure for such meritless filings is to either
summarily dismiss the appeal or direct Plaintiff/Appellant to cease filing such
motions.

Respectfully submitted on this 23rd day of October, 2017.
GALLAGHER & KENNEDY, P.A.

By:_s/ Mark C. Dangerfield

Patrick J. McGroder III

Kevin E, O’ Malley

Mark C. Dangerfield
Attorneys for Defendants-Appellees State
of Arizona, Governor Doug Ducey,
Department of Arizona Attorney General,
Attorney General Mark Brnovich, and
Assistant Attorney General Michael
Bailey

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 35 of 57 (6 of 6)
Case: 17-16889, 10/23/2017, ID: 10628558, DktEntry: 13-2, Page 1 of 1

CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing Defendants/Appellees’
Response to Plaintiff's/Appellant’s Motion to Remand and Rule 201 Request for the
Court of Appeals to Take Judicial Notice with the Clerk of the Court for the United

States Court of Appeals for the Ninth Circuit by using the appellate CM/ECF system

on October 23, 2017.

A copy has been mailed to Appellant at his updated address:

William A. Graven
2700 South Woodlands Village Blvd., Suite 300-251
Flagstaff, Arizona 86001

October 23, 2017 GALLAGHER & KENNEDY, P.A.

By:__s/ Mark C. Dangerfield
Mark C. Dangerfield

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 36 of 57

Plaintiff Will Graven’s

Motion for a Judgment on the Pleadings

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,
in
United Sates District Court,

District of Arizona,
Phoenix Division.

Exhibit 4

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 37 of 57

Plaintiff Will Graven’s Response
to
Defendants’ Motion to Dismiss

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,
in
United Sates District Court,

District of Arizona,
Phoenix Division.

Exhibit 3

 
Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
(602) 530-8000

Oo co “SS DH WN BR YD HO

BO et

23
24
25
26
27
28

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 38 of 57

Kevin E. O’Malley (Bar No. 006420)
Mark C, Dangerfield (Bar No. 010832)
GALLAGHER & KENNEDY, P.A.
2575 East Camelback Road

Phoenix, Arizona 85016-9225
Telephone: (602) 530-8000
Facsimile: 602) 530-8500

@ernet.com
&

kevin.omalley
mark.dangerfield@gknet.com

Attorneys for Defendant State of Arizona and
Attorney General Mark Brnovich

SUPERIOR COURT OF THE STATE OF ARIZONA

COUNTY OF MARICOPA

IN RE WILL GRAVEN, No. CV2018-007856

Plaintiff,
Vv.
STATE OF ARIZONA; GOVERNOR STATE OF ARIZONA AND
DOUG DUCEY; DEPARTMENT OF ATTORNEY GENERAL MARK
ATTORNEY GENERAL FOR THE BRNOVICH’S MOTION TO
STATE OF ARIZONA; ATTORNEY DISMISS FOR FAILURE TO STATE
GENERAL MARK BRNOVICH; A CLAIM :

ASSISTANT ATTORNEY GENERAL
MICHAEL BAILEY; (FORMER) CHIEF
OF THE CRIMINAL SECTION DONALD ;
CONRAD; (CURRENT) CHIEF OF THE (Assigned to the Hon. Connie Contes)
CRIMINAL SECTION PAUL AHLER;
ASSISTANT ATTORNEY GENERAL
JOE WATERS,

Defendants.

 

 

Defendants State of Arizona and Attorney General Mark Brnovich move under Ariz.
R. Civ, P. 12(b)(6) to dismiss Plaintiff Will Graven’s Complaint, for failure to state a claim.'

The Complaint pleads no valid claims against any of the named Defendants, but even if it
did, all such claims would be time-barred by both the 180-day Notice of Claim statute, and

the one-year statute of limitations for suing the State or its employees,

 

‘No defendants have yet been served in this case. On June 25, 2018, the State and the
Attorney General entered a special appearance to contest jurisdiction regarding Graven’s
motion for terminating sanctions. Despite not having been served, the State and the Attorney
General file this motion out of an abundance of caution.

 

 
ro

So CO SY WC CA LP W

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 39 of 57

Graven’s current Complaint is just the latest in a series of frivolous filings he

continues to make, hoping that some Court will buy his" rejected _theory that his

 

constitutional rights were violated when the State declined to criminally indict a law firm

  
   

1. PROCEDURAL BACKGROUND.
Before one can sue the State or its employees, A.R.S. § 12-821.01 requires a plaintiff

to serve a Notice of Claim on the entities and individuals to be sued, and to do so within
180 days after the alleged claims accrued. If a plaintiff then decides to sue the State or its
employees based on the disclosed claims, A.R.S. § 12-821 requires the plaintiff to file that
suit within one year after the claims accrued.

On January 19, 2016, Graven served a Notice of Claim on the State, Attorney
General Brnovich, and others. See Exhibit 21 to Graven Compl. The Notice of Claim
demanded payment of $1.9 billion for damages Graven allegedly suffered by virtue of

“prosecutorial misconduct” — by which Graven meant refusing to indict

   

powerful attorneys and their law firm” — as well as alleged violations of his 5" and 14"

Amendments rights to due process and equal protection, along with the State’s engagement
in conflicts of interest, abuse of prosecutorial discretion, abuse of power, intimidation,
prosecutorial corruption, and other alleged bad acts. Id.

Then on April 27, 2016 — after the State declined to pay the demanded $1.9 billion
— Graven sued the State in federal court — Graven vy. State of Arizona et al., (D. Ariz. No.
CV-16-01249 2016) (the “Federal Court Action”) — based on his January 19, 2016 Notice
of Claim. Excerpts attached as Exhibit 1.? Graven’s Federal Court Action generally alleged

that the State had damaged him by making a discretionary decision not to criminally indict
ae <P ae

a local law firm and three of its partners. Id.

eee

On September 22, 2016, the District Court granted the State’s motion to dismiss the

Federal Court Action, on two independent grounds. See Order attached as Exhibit 2. First,

 

2 On a motion to dismiss, the Court can take judicial notice of publicly-filed documents.
Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).
2

 

 

 
bo

oO © SS DH NH He W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 40 of 57

the court found that it lacked subject matter jurisdiction, because the 11" Amendment to
the U.S. Constitution barred federal court suits against a state or state officials in their
official capacities. Id. at p.3. Second, the court found that Graven’s complaint “fail[ed] to
state a claim that [was] plausible on its face.” Jd. In that regard, the court said, Graven failed
“to cite to any legal authority that he has a federal right to have third parties criminally
prosecuted by state officials,” or “any authority that would allow him to bring a state law

claim against state officials for their failure to criminally prosecute third persons that he

believes should be prosecuted.” Jd.

Significantly, Graven did not appeal the dismissal of his Federal Court Action.
Nevertheless, almost a year later, on August 7, 2017, Graven filed a Rule 60 motion for
relief in the Federal Court Action, based on what Graven called “new evidence.” The federal
court denied Graven’s Rule 60 motion on September 13, 2017. See attached Exhibit 3.

Graven then appealed the denial of his Rule 60 motion to the Ninth Circuit Court of
Appeals. On May 21, 2018, the Ninth Circuit — before Graven had even filed his opening
brief on the appeal — dismissed the appeal, calling it “frivolous.” See attached Exhibit 4.

Once the federal court system had rejected his claims, Graven filed this action.
According to his Complaint, Graven bases this action on the same January 19, 2016 Notice
of Claim used for his Federal Court Action. Compl. | 91. Graven says he can use the same
Notice of Claim because “[t]his is a continuation of essentially the same case’ that he filed
“in both District Court and the Ninth Circuit.” See Graven’s 6/25/18 Motion for Approval
of Substitute-Effective Service, at p. 3 (emphasis added). Indeed, Graven says, “{t}he
present Complaint is merely my Federal Complaint being refiled in Arizona State Court.
Id. at p. 4.

ANALYSIS

Il. GRAVEN’S COMPLAINT SHOULD BE DISMISSED AS UNTIMELY.
As noted, under A.R.S. §§ 12-821 and 12-821.01, a plaintiff must serve a Notice of

Claim against a government entity “within one hundred eighty days after the cause of action

accrues,” and must file suit on the claims alleged “within one year after the cause of action

3

 

 

 
oOo CO SD A BP WH PO He

MN YN NY NN VY Bw
CAAA BF ON | SSGCekUAaAK SE Bs

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 41 of 57

accrues and not afterward.” So assuming Graven timely filed his January 19, 2016 Notice
of Claim, the statute of limitations on actually filing suit expired no later than January 18,
2017 — well over a year before Graven filed this action. Graven’s suit is thus plainly time-
barred.

Graven nevertheless argues that, since he timely filed his Federal Court Action, there
is nothing “that prevents that action from being moved/remanded from one court to
another,” and so A.R.S. § 12-821.01 “has no application what so ever to this case....” See
7/30/18 Plaintiff's Combined Reply to Defendants’ Response to My Motion for
Terminating Sanctions and Defendants Non-Verbal Response My Motion for Summary
Judgment (“7/30/18 Combined Reply”) at p. 6. Graven, of course, cites no authority for the
novel proposition that, if one court denies his timely-filed claims — and he fails to appeal
that denial — he can nevertheless simply wait a year or two and refile the claims in another
court. He can’t, and the Court should dismiss the Complaint.?

Ti. GRAVEN’S COMPLAINT SHOULD BE DISMISSED FOR FAILURE TO
PLEAD A VALID CAUSE OF ACTION.

Regardless of the statute of limitations, Plaintiff's Complaint fails to plead any valid

 

 

 

 

 

 

cause of action. The gist of Plaintiff’s claim is that the State harmed him by failing to

and Plaintiff suggesis

exercise its discretion to indict a law firm and a few of ils members,

 

that there were political motivations underlying that decision. Graven asserts five causes of

action arising from such allegations:
1) violation of his 5" and 14" amendment rights to due process;

2) violation of his right to due process under Art. II, Sec. 4 of the Arizona

Constitution;

3) violations of Chapter 8, of the Arizona Agency Handbook, dealing with conflicts

of interest;

 

3 Graven also argues that the Defendants’ alleged bad acts in any event toll all his claims,
thus making the statute of limitations “mute” (sic). 7/30/18 Combined Reply at 7. Graven
cites no authority for this argument. More importantly, none of the alleged bad acts
prevented Graven from timely filing his Federal Court Action, and he could have timely
filed this one as well, but failed to do so.

4

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 42 of 57

4) violations of A.R.S. 38-501 — 511, dealing with conflicts of interest; and

5) prosecutorial misconduct.

But no statute or case law authorizes a civil damage claim against the government
based on any such allegations. The claims are frivolous, and the Court should dismiss them.

What the Federal District Court said in dismissing the similar claims in Graven’s

 

 
 
 
 

 

 
 

officials. Nor does Plaintiff cite any authority
bring a state law claim against state officials for their failure to

   

ally prosecuted by state
y at would allow a io i

  

 

y prosecute third persons that he believes should Di
10 prosecuted,
Exhibit 2 (9/22/16 Order at 3:21-25).
" Indeed, it is hornbook law that “criminal prosecutors may claim absolute immunity
2 from damages liability for actions ‘intimately associated with the judicial phase of the
- criminal process,’ such as the prosecutor’s initiation of a prosecution and presentation of
“4 the state’s case.” Torres v. Goddard, 793 F.3d 1046, 1051 (9 Cir. 2015 (quoting Imbler v.
» Pachtman, 424 U.S. 409, 430 (1976)); accord State v. Super. Ct., 186 Ariz. 294, 297, 921
‘s P.2d 697, 700 (App. 1996) (holding that a prosecutor has “absolute” immunity when acting
" “within the scope of his or her authority and in a quasi-judicial capacity.”).
8 As the United States Supreme Court has emphasized, a “prosecutor’s act in seeking
° an indictment is but the first step in the process of seeking a conviction.” Kalina v. Fletcher,
*° §22 U.S. 118, 128 (1997). And the decision whether to prosecute or not necessarily requires
1 legal knowledge and the exercise of related legal discretion — the precise attributes
.. prosecutorial immunity seeks to protect. As the Kalina court elaborated:
Exposing the prosecutor to liability for the initial phase of his
24 prosecutorial work could interfere with his exercise of independent
judgment at every phase of his work, since the prosecutor might come
25 to see later decisions in terms of their effect on his potential Tiability.

26 || Kalina, supra.
27 In addition, courts have expressly recognized that, “as a general rule,” a prosecutor’s

28 || decision whether or not to “bring suits or institute prosecution” are “matters resting within

_5

 

 

 
aa we i)

oO Fo “ss OO ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

26
27
28

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 43 of 57

Wayte, 470 U.S. at 607-608.

But Graven’s claim is far weaker than the Wayte plaintiff: Graven wants to hold a

 

prosecutor civilly liable merely for the failure to initiate a prosecution of a third party. We
know of no precedent supporting such a claim, and Graven cites none. A prosecutor’s
decision not to prosecute involves the exercise of legal judgment and discretion for which
no civil liability could attach.

Nor does Graven’s claim that Defendant Paul Ahler was not properly “screened”
from the investigation of the Snell & Wilmer defendants make any difference. Even if true,
such a fact would not give Graven some heretofore-unrecognized personal right to sue the »

State for money damages for the State’s failure to properly screen. Nor would such a fact

 

somehow give Graven the novel right to sue the State for failure to criminally prosecute
ED

Qe

third persons whom Graven believes should be prosecuted.

Nor is this the first time Graven has made the “Ahler was not properly screened”
argument. As noted above, almost a year after the Federal District Court dismissed his
Federal Court Action, Graven filed a Rule 60 motion based on allegedly “new evidence”
supposedly showing that Paul Ahler had not been properly “walled off’ from his case. But
as the Federal District Court found, “[e]ven assuming the evidence now proferred by the
Plaintiff were newly discovered,” nothing about it would “change this court’s conclusion
that Plaintiff still fails to state a plausible claim upon which relief could be granted.” Exhibit
3 ((9/13/17 Order at 1:25-2:4).

TV. THE ALLEGATIONS IN_GRAVEN’S COMPLAINT MISREPRESENT
DOCUMENTS ATTACHED TO THE COMPLAINT, AND FAIL TO
DISCLOSE MATTERS OF PUBLIC RECORD THAT HE KNOWS
CONTRACDICT HIS ALLEGATIONS.

In addition to the defects already detailed above, Graven’s Complaint misleads the

 

 

 

 

 

 

 

 

 

 

 

 

Court both by mischaracterizing documents and failing to advise the Court that the

indictments and plea agreements his Complaint relies on were all later reversed.

 

 

 

 
wet

Oo wD AN HW FP WH LP

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 44 of 57

A, Graven _Mischaracterizes Case Opening Documents as Charging

Documents.
The “story” Graven’s Complaint tries to tell is that Arizona Attorney General
certain Snell & wilmey

Criminal Division Chief Don Conrad first approved charging

attomeys with crimes, but then allowed Paul Ahler_- a Conrad subordinate who allegedly

       
 

   

had a conflict of interest = to “overrule” him and not charge the attorneys. For this story,

   

Graven’s Complaint relies heavily on his Exhibits 3, 6 and 14. Graven asserts that, pursuant
Sas

to Complaint Exhibits 3 and 6, “four Snell & Wilmer parties were approved for charging”

by Division Chief Conrad, eee 1 2 “removed the four parties’

   

 

names,” and charged « Ly Esposito. /d. [J] 60-6

But even a cursory review wv of Exhibits 3 and 61 to Graven’s Complaint show that each
was just a “case opening” form — an authorization to investigate — that did not approve
charging anyone. Exhibit 3, for example, is titled “Case Opening Form,” and states: “No
investigation is to proceed until this form is approved by the Criminal Division Chief.”
(Emphasis added.) Likewise, Exhibit 6 is titled, “Case Opening Form,” and states that “if
the Office of the Attorney General is to conduct any investigation in this case, the Case
Opening Sheet must be approved by the Criminal Division Chief Counsel before any
investigation is conducted.” (Emphasis added.)

The difference between approving an investigation and approving bringing criminal
charges against someone is plainly seen by comparing Exhibit 14 of Graven’s Complaint,
which is the only “charging” document Graven does attach, Exhibit 14 is expressly titled,
“Case Charging Approval,” and it was prepared, not by Ahler, but by Assistant Attorney
General Joe Waters. Exhibit 14 approves bringing specific felony charges against two
defendants, Mike Martin and Daniel Esposito. Both Ahler and Conrad then signed to

indicate their approval of those charges. Exhibit 14 did not approve bringing charges against

the Snell & Wilmer attorneys.

Thus, the very documents Graven expressly relies on and attaches to his Comp dlaint

   
 

uggest is that an investi

don’t Support his claims. ‘What those documents instead sugg ation wa

    

 

 

 
i)

oO wA NT HD Nn BP W

10
11
12
13
14
15
16
17
18
19
20

22
23
24
25
26

27
28

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 45 of 57

authorized, but it turned up insufficient evidence to satisfy the assigned prosecutor —

 

Assistant Attorney General (“AAG”) Joe Waters — to charge the Snell & Wilmer attorneys.
Indeed, Exhibit 11 to Graven’s Complaint confirms this narrative. Exhibit 11 is a letter
from AAG Waters to Graven, stating: “After all of the information was carefully
considered, the Assistant Attorney General” [i.e. Waters] determined that the filing of a

felony charge was not appropriate.”

The very documents Graven attaches to his Complaint bely his farfetched conspiracy

theory.

B. Graven’s Complaint Relies on Indictments and Plea Agreements That
He Knows Have Been Overturned and Discharged.

 

 

 

 

As is evident from Graven’s Complaint, he really wants to see the Snell & Wilmer

attorneys criminally indicted. And in an apparent attempt to buttress his claims as to the

attorneys’ liability, his Complaint asserts that the Attorney General’s Office “completed a

plea agreement” with “one of the Snell Case suspects” in which she “described the Snell
Case crimes” and “pled guilty to such...” Compl. { 13. (Graven attached the referenced
plea agreement — one for Ms. Deborah Dubree — as Exhibit 1 to his Complaint. In fact,
though, Ms. Dubree was not a Snell & Wilmer attorney, as his Complaint Exhibit 1 makes
clear.) Graven also asserts that his former general counsel, Daniel Esposito, was also
indicted “for conspiring with outside counsel” — Snell & Wilmer — to commit “fraudulent
schemes and artifices.” |

But here’s the “rest of the story” that Graven failed to tell the Court, all of which
comes from the public records: in January 2017, the Dubree plea agreement — along with
other plea agreements in Graven-related cases — were withdrawn, and all charges were
dismissed against both Dubree, Daniel Esposito, and the other individuals indicted in
Graven-related cases, See attached Exhibit 5. Graven knows this, because he intervened in

a failed attempt to contest the dismissals. See attached Exhibit 6. But he failed to disclose

such facts to this Court.

 

 

 
So CO ST DA AW FP WD PPO

YN YY KR KY YH BV
eo YN A A BF ON & FSF BCe DRAKE BS FB

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 46 of 57

CONCLUSION

For all the reasons discussed above, the Court should dismiss Plaintiff's Complaint.

RESPECTFULLY SUBMITTED this 28" day of August, 2018.
GALLAGHER & KENNEDY, P.A.

By: /s/ Mark C. Dangerfield
Kevin E, O’Malley
Mark C. Dangerfield
2575 East Camelback Road
Phoenix, Arizona 85016-9225
_ Attorneys for Defendant State of Arizona

eFiled this 28" day of August, 2018 with
the Clerk of the Court, and COPY

delivered via the ECF filing system to
the Honorable Connie Contes

COPY of the foregoing emailed and mailed this
28" day of August, 2018, to

William “Will” A. Graven, Pro Per
2700 South Woodlands Village Blvd.,
Suite 300-251

Flagstaff, AZ 86001

will@willgraven.com

Gloria Kannberg

10

 

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 47 of 57

Plaintiff Will Graven’s

Motion for a Judgment on the Pleadings

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,
in
United Sates District Court,

District of Arizona,
Phoenix Division.

Exhibit 5

 
Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 48 of 57

Plaintiff Will Graven’s Response
to
Defendants’ Motion to Dismiss

Case No.: CV2019-04586
Filed June 28, 2019

Assigned for all practical purposes to the Honorable

Judge Stephen P. Logan

Will Graven,
Plaintiff,
v.
State of Arizona,
Defendants,

in

United Sates District Court,
District of Arizona,
Phoenix Division.

 

 
(602) §30-8000

2575 East Camelback Road
Phoenix, Arizona 85016-9225

Gallagher & i<ennedy, PA.

oOo A Sa DB WN Be WY we

eth tk free
oY A A BR OY Se SG

19

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 49 of 57

Mark C. Dangerfield (Bar No. 010832)
Kevin E. O’Malley (Bar No. 006420)
GALLAGHER & KENNEDY, P.A.
2575 Bast Camelback Road

Phoenix, Arizona 85016-9225
Telephone: 602) 530-8000
Facsimile: (602) 530-8500

mark.dangerfield@gknet.com

kevin. omalley(@gknet,com
Attorneys for Defendant State of Arizona

 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
Will Graven, No. 2:19-cv-04586-SPL
Plaintiff, DEFENDANT’S MOTION TO
DISMISS
Vv.
State of Arizona,
Defendants.

 

 

The State of Arizona (the “State”) asks the Court to dismiss Plaintiff Will Graven’s
first amended complaint (the “FAC”), which suffers from multiple, patent, defects. Indeed,
the FAC is frivolous. First and foremost, the FAC is barred by the Eleventh Amendment,
which prohibits a citizen from using federal court to sue a non-consenting state.

This Motion is also supported by the attached Certificate of Conferral, certifying that
the parties conferred prior to the filing of this Motion.

PROCEDURAL BACKGOUND

This is now Mr. Graven’s third lawsuit asking that he be awarded money damages

 

because the State did not indict a prominent local law firm — Snell & Wilmer — and some

 

Action”). On September 22, 2016, Judge Murray Snow granted the State’s motion to

dismiss that suit both because it was barred by the Eleventh Amendment and because it

 

 
in i Go Ro

oO CO SN

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 50 of 57

“fail ed] to state a claim that [was] plausible on its face.” 2016 Federal Action, Dkt. 25 at

 

3, For convenience, we have attached a copy of Judge Snow’s Order at Exhibit 1.’

Graven filed the second such lawsuit in Maricopa County Superior Court in 2018,
CV2018-007856 (the “2018 State Action”), based on the same basic legal theor hi asserted
in the Federal Action. Indeed, to try and evade the bar of the statute of limitations,. Graven

 

referred to his 2018 State Action as “a continuation of essentially the same case” that he
filed in “both the [2016 Federal Action] and the Ninth Circuit.” See Exhibit 3 at p. 3
(excerpts of 6/25/18 Mot. for Approval of Substitute-Effective Service (emphasis added).
Indeed, Graven said, his 2018 State Action was “merely my [2016 Federal Action] being
refiled in Arizona State Court.” Id. at p. 4.

In a minute entry issued on April 19, 2019, Judge Connie Contes dismissed Graven’s

2018 State Action, finding that Graven’s “complaint fails to plead a legally valid basis for

     

a cognizable cause of action against the State and its official. ” 4/19/19 minute entry at 2;
copy attached as Exhibit 4. The court also found that Graven’s complaint was untimely and
barred by the “180-day Notice of Claim statute as well as the one-year statute of limitations
for bringing an action against the State or its official.” Jd.

Graven then filed the current federal court action, which suffers from the same
defects as his 2016 Federal Action — but is now also barred by the statute of limitations.
I. Because of the Eleventh Amendment, the Court lacks jurisdiction.

The FAC is plainly barred by the Eleventh Amendment, which acts as a limit on
federal subject matter jurisdiction. Demery v. Kupperman, 735 F.2d 1199, 1149, n.8 (ge
Cir, 1984). Specifically, the “Eleventh Amendment prohibits federal courts from hearing

suits brought against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Corp.

951 F.32d 1050, 1053 (9™ Cir. 1991). The State does not consent to this suit.

 

1Graven didn’t appeal that dismissal, but later filed a Rule 60 motion in 2017 (2016 Federal
Action, Dkt. 29), arguing that he then had “new evidence” that called for the court to revisit
his claims. Judge Snow denied that motion, Jd. Dkt 35, and Graven appealed that denial to
the Ninth Circuit. Without awaiting full briefing, the Ninth Circuit dismissed that appeal
as “frivolous.” See copy of May 21, 2017 order attached as Exhibit 2.

2

 

 
bo

Go

Oo Fo 2? DBD WH

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 51 of 57

Although Graven acts pro se, because of what happened to his 2016 Federal Action
he well knows that the Eleventh Amendment bars this lawsuit. Perhaps Graven thinks that
— by having added in the FAC counts for alleged violations of 42 U.S.C. § 1983 and 18
U.S.C. § 241 and 242 — he now has the right to sue the State in federal court. But those
counts don’t trump the Eleventh Amendment. Moreover, the law is clear that a State is not
a “person” as defined in Section 1983, so a § 1983 claim can’t lie against the State,
regardless of the forum. £.g. Arizonans for Official English y. Arizona, 520 U.S. 43, 69
(1997). Nor did adding alleged violations of 18 U.S.C. §§ 241 and 242 to Plaintiff's FAC
help surmount the jurisdictional bar of the Eleventh Amendment. In any event, those are
criminal statutes, and as the Ninth Circuit has noted, “[t}hese criminal provisions, however,
provide no basis for civil liability.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)
(affirming dismissal of complaint for failure to state a claim).

The Court need read no further to determine that it lacks jurisdiction here, just as

o. So the case must be dismissed. But should the
2 Oe EN

 

Court harbor any doubts, the claims in the FAC are also barred by other patent defects,

which we discuss below.

Il. In light of the recent decision in the 2018 State Action, the FAC claims are
barred by the doctrine of res judicata.

Graven’s 2018 State Action asserts most of the same claims set forth in the FAC,

 

 

and is based on the same facts and legal theory as those alleged in the FAC. See copy of
state-court complaint attached as Exhibit 5 (excluding exhibits). Hence, the FAC is barred
by the doctrine of res judicata or claim preclusion. “Res judicata, also known as claim
preclusion, bars litigation in a subsequent action of any claims that were raised or could
have been raised in the prior action.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d
708, 713 (9th Cir. 2001) (internal quotations marks and citation omitted). The doctrine
applies “whenever there is (1) an identity of claims, (2) a final judgment on the merits, and

3) identity or privity between parties.” /d. (internal quotations marks and citation omitted),
privity p q

 

 
wo

So 28 4S OBO WN

entry granting the State’s motion to dismiss the 2018 State Action, the court summarized

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 52 of 57

The first element, “identity of claims,” does not require that each claim asserted in
the second action was also asserted in the first action. Rather, the test is whether “the two
suits arise out of the same transactional nucleus of facts.” Jd, 244 F.3d at 714 (internal

quotation marks and citation omitted). That test is easily met here, In its 4/19/19 minute

 

     

  
  
  

{ The gravamen of plaintiff's claim is that the State harmed plaintiff by
t failing or refusing to indict a law firm and four of its lawyers based on
amilial and political motivations, violating Plaintiff's constitutional
ue process rights, Arizona laws regarding conflicts of interest, and

L rosecutorial discretion.
Exhibit 4 (4/19/19 minute entry at 1-2).
This is the same basic legal theory asserted in the FAC.

 

In our “meet and confer” prior to filing this Motion, Graven justified the FAC
because, he said, his state court complaint did not contain “Causes of Action regarding
public corruption; acts violating Federal or State criminal or civil laws; or violating my civil
rights.” While that’s not entirely accurate, it doesn’t matter: “Res judicata, or claim
preclusion, prohibits lawsuits on any claims that were raised or could have been raised in
a prior action.” Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (emphasis in
original).

In the Owen case cited above, the plaintiff argued that res judicata should not bar his
second suit because the causes of action in that suit were “distinctly different” from those
in his prior suit. 244 F.3d at 713. In his prior lawsuit, the plaintiff had alleged “wrongful
termination and various state law claims based on breach of contract,” whereas his second
action “alleged Title VII claims of discriminatory termination, hostile work environment,
and wrongful retaliation.” Owen, 244 F.3d at 713. But the District Court — affirmed by the
Ninth Circuit — concluded that “[bJoth causes of action [were] predicated on racial
discrimination and allege[d] the same circumstances regarding Appellants’ terminations”;

both suits thus “clearly arfo]se from the same transactional nucleus of facts” and res

judicata applied. Jd.

 

 

 
wo

Bh

oO Oo ND DN AN

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 53 of 57

So too here. Both Graven’s 2018 State Action and the FAC arise out of the same
“transactional nucleus of facts.” This is easily seen by comparing Graven’s own summary
of his 2018 State Action — which Graven inserts into FAC § 67, at p. 9 — with FAC
paragraphs 8-43, summarizing essentially the same allegations in the FAC.

Furthermore, Plaintiff's State Action included causes of action for:

(1) “Violations of the S® and 14 Amendments for Due Process”; (2) “Violations of
the Arizona Constitution, Article TI, Section 4, Due Process of Law”; (3) Violations of the
Agency Handbook, Chapter 8, Conflict of Interest; (4) “Violations of A.R.S. 38-501
through 38-511, Conflict of Interest”; and (5) “Prosecutorial Misconduct.” See Exhibit 5.

Although somewhat differently worded in parts, the FAC brings each of the above
claims, and also adds claims for “public corruption,” violations of the “1 4th Amendment for
Equal Protection,” violations of 42 U.S.C § 1983 and 18 U.S.C. §§ 241 and 242, and
“conspiracy to commit prosecutorial misconduct.”

With one possible exception, though, Plaintiff could have brought these additional
claims in his State Action, so the doctrine of res judicata or claim preclusion bars all the
claims in the FAC.

The single possible exception is Graven’s claim for “public corruption,” which
appears to be primarily based on Graven’s new allegation that Judge Contes’ decision in
the 2018 State Action was a “corrupt ruling” that “excus[ed] criminal acts,” so this Court
should ignore or reverse the decision. FAC { 4. However, the concept of asking a federal
district court to reverse the action of a state court is barred by the Rooker-Feldman
doctrine. See e.g. Exxon Mobil Corp. v. Saudi Basic Industries Corp, 544 U.S. 280 (2005)

(noting that the Rooker-Feldman doctrine bars cases brought by a state-court loser which

invites a federal district court to review and reject the state court decision).

ll. The FAC is also barred by Arizona’s 180-day Notice of Claims statute and the

one-year statute of limitations for suing the State.
As the state court also determined, Plaintiffs claims are barred by both the 180-day

Notice of Claims statute and the one-year statute of limitations for suing the State, and that

 

 
bo

-& ww

5
6
7
8
9

 

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 54 of 57

rationale applies a fortiori to the FAC. Exhibit 4 at 2. Under A.R.S. §§ 12-821 and 12-
821.01, a plaintiff must serve a Notice of Claim against a government entity “within one
hundred eighty days after the cause of action accrues,” and must file suit on the claims
alleged “within one year after the cause of action accrues and not afterward.” Like the first
two versions of this lawsuit, Graven grounds his present complaint, the FAC, on a January
19, 2016 Notice of Claim, a copy of which he attached as Exhibit 6 to the FAC. See FAC
qq 136 -141 at p. 15.

Assuming Graven timely filed his January 19, 2016 Notice of Claim, the statute of
limitations on actually filing suit expired no more than one year later, on January 18, 2017

— well over two years before Graven filed this action. Graven’s suit is thus plainly time-

barred.
On the other hand, if, as Graven sometimes claims, the claims he brought in his 2018
State Action (and in this action) differed from those brought in his 2016 Federal Action,

then Graven failed to file a new Notice of Claim before suing the State, and his claims are

barred by that failure.

IV. The FAC fails to state a valid claim for relief.
The FAC also fails to state a valid claim for relief. The FAC asserts that, following

an investigation by the Arizona Attorney General’s Office (the “AGO”), a local law firm,
Snell & Wilmer (“S&W”), and three of its attorneys had been “approved for Charging” with
criminal acts. FAC J 10-12. However, Graven claims, S&W had political and family
connections with the governor and AGO, so AGO employees committed various criminal
acts, including “criminal Conflict of Interest,” to ensure that the S&W attorneys would not
be criminally indicted. FAC {J 12-13; 17-20; 24-31. According to Graven, these and other
acts discussed in the FAC “are the origin of [his] losing Justice and restitution from the

exonerated Snell parties and other cases Defendants dismissed/closed, while hiding their

acts and the Snell parties’ crimes.” FAC { 48.

 

 

 
 

feet

oOo YS ss DB AWN Se WH Pv

Rep ee
DP IDA PONY FS

 

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 55 of 57

As a result of the State supposedly “exonerating” instead of indicting S&W and
others, Graven claims he lost $638 million, and that amount should be trebled to equal $1.9
billion. FAC ¢ 144-147.

This is the same basic claim Graven made in his January 19, 2016 Notice of Claim,
attached as Exhibit 6 to the FAC. There, Graven asserts that the AGO prosecutors were “on
the 4 yard line” of a number of criminal investigations, “the culmination of which would
have resulted in the indictment, prosecution, and realization of substantial sums of money
to me.” FAC Ex. 6 at 1. Then, Graven says, the attorney g general — realizing that the AGO

had been backed “into a corner” that made it “impossible to a’ oid indicting certain ver

  
   

 

 

powerful attorneys and their law firm — “directed” his Chief of Special Prosecutions ton make

Ly.” ” Id. Other AGO Se then eno they allegedly c

at SI

Such a acts, Graven claims, ended his “four year plus quest for justice,” and thus cost

him $1.9 billion dollars. Jd.
As the courts in both Graven’s 2016 Federal Action and his 2018 State action

determined, however, the above allegations don’t state avalid cause of action. Judge Snow,

ae noted that Graven hadn’t cited “to any legal authority ——— men bs federal

 

 

 

 

25. In fact, J udge ‘Snow said, “itis axiomatic” that “criminal prosecutors may claim absolute

immunity from damages liability for actions ‘intimately associated with the judicial phase
of the criminal process,’ such as the prosecutor’s initiation of a prosecution and presentation
of the state’s case.” Id. at 3:25-4:3 (quoting Torres v. Goddard, 793 F.3d 1046, 1051 (9%
Cir. 2015), which was quoting Jmbler v. Pachtman, 424 U.S. 409, 430 (1976).

 

 

 
bo

oO CO NY DW AN RB

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 56 of 57

ae Contes in the 2018 eae en oc aoa “[njo legal authority has

ES

     

 

for the failure tc to criminally prosecute third persons whom he believes should have faced
EES
prosecution, Exhibit 4 (4/19/19 minute entry at 2.
The FAC — like the 2016 Federal Action and the 2018 State Action — fails to plead a

valid cause of action upon which relief could be granted,

vy. The FAC is barred by Plaintiff's lack of standing.

In order for a plaintiff to sue the State, there must be some direct connection between
the State’s alleged actions, and the effect of those actions on the plaintiff personally. In the
law, this is called the doctrine of legal “standing.”

In the words of the Arizona Supreme Court, “[t]o gain standing to bring an action,
a plaintiff must allege a distinct and palpable injury.” Sears v. Hull, 192 Ariz. 65, 69, J 16,
961 P.2d 1013, 1017 (1998), citing Warth v. Seldin, 422 U.S. 490, 501 (1975). Thus, “[a}n
allegation of generalized harm that is shared alike by all or a large class of citizens

generally is not sufficient to confer standing. Jd.

According to the FAC, the alleged connection between the State’s acts and the harm
to Graven is this: “suspects” who were “approved for Charging” were supposedly
“exonerated through a series of criminal and supporting acts” by State employees, which

“caused [Graven] to lose Justice and restitution.” FAC | 66. But the eRe “exoneration”

   

ae ee

indict a a third d party ‘Graven n wanted indicted doesn’ t tplead an any “di

Sone are

to hing. Mr. Graven has no more standing to complain about the State's alleged failure to

indict someone than does the public at large. The FAC is thus subject to dismissal on that

ground alone.
The FAC argues that the State’s actions violated the due process and equal protection

clauses of the state and federal constitution, and therefore harmed Graven. Similarly, in

8

 

 

 

 
ro

0 Dm SID HN BH ww

 

 

Case 2:19-cv-04586-SPL Document 23 Filed 09/03/19 Page 57 of 57

Sears the plaintiffs alleged that two statutes enacted by the State violated their rights under
the state and federal equal protection clauses. Sears, 192 Ariz, at 70-71, | 23, 961 P.2d at
1018-19, But as our Supreme Court emphasized in denying the claim, “To have standing to
bring a constitutional challenge, however, a plaintiff must allege injury resulting from the
putatively illegal conduct.” Jd. In short, plaintiffs “must show that they have been injured

by the alleged equal protection or special laws violation.” Jd. But the FAC fails to allege

how Graven has been injured by the alleged violations.
CONCLUSION

For all the reasons advanced above, the Court should dismiss the FAC in its

entirety,
RESPECTFULLY SUBMITTED this 23 day of July, 2019.

GALLAGHER & KENNEDY, P.A.

By: Mark C. Dangerfield
Mark C. Dangerfield

Kevin E. O’Malley

2575 East Camelback Road

Phoenix, Arizona 85016-9225
Attorneys for Defendant State of Arizona

CERTIFICATE OF SERVICE

I hereby certify that on this 23" day of July, 2019, I electronically transmitted a
PDF version of this document to the Clerk of the Court, using the CM/ECF System for
filing and for transmittal of a Notice of Electronic Filing to the CM/ECF registrants, and

mailed and emailed a copy to:

William “Will” A. Graven, Pro Per
2700 South Woodlands Village Blvd.,

Suite 300-251
Flagstaff, AZ 86001
will@willeraven.com

Rona L. Miller

7401 178v2/568-0195

 

 

 
